Title: John Adams to Abigail Adams, 15 May 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phil. May 15. 1794.
          
          The Alteration of Post Days or some other Cause has disappointed me of a Letter from you this Week, which is the first time I have failled of a Letter on Monday for several months.
          The Weather has been very hot and dry here. Yesterday however We had a Light shower: but to day it is very hot again.
          The House is slow upon the Ways and means the essential Measure which remains— But I think We shall rise by the first of June, and I fear not before. a tedious Six months it has been to me.
          The Senate have given a gentle Check to a very contemptuous Reprobation of the Measures of Congress, voted in the statehouse yard by a Number of Tobacconists & sugar Bakers &c
          By the Way this statehouse Yard is a beautiful Thing formed on an English Plan, like the Inclosure in Grosvenor Square. I walk there every day for Air and Exercise in the shade. It is not a Paines Hill nor a stow, nor a Leasows—but it is pretty. I am, Patience almost / exhausted, tenderly tenderly tenderly yrs.
          
            J. A
          
        